SECOND AMENDED AND RESTATED PLEDGE OF INTEREST AND SECURITY AGREEMENT

           

            THIS SECOND AMENDED AND RESTATED PLEDGE OF INTEREST AND SECURITY
AGREEMENT (“Agreement”) is executed this _____ day of December, 2004, by RY-8,
INC., a Hawaii corporation (the “Borrower”), on behalf of OUTBACK STEAKHOUSE,
INC., a Delaware corporation (“OSI”), and OS PACIFIC, INC., a Florida
corporation and wholly-owned subsidiary of OSI (“OSP”).  OSI and OSP are
sometimes hereafter collectively called the "Guarantors".



WHEREAS, the Borrower and the Guarantors are parties to that certain Credit and
Guaranty Agreement with WACHOVIA BANK, N.A., a national banking association (the
“Bank”), pursuant to which the Bank has agreed to provide Borrower with a credit
facility in the original amount of TWELVE MILLION AND NO/100 DOLLARS
($12,000,000.00) (the “Original Line of Credit”); and



WHEREAS, the Borrower and the Guarantors have entered into that certain First
Amendment to Credit and Guaranty Agreement with the Bank dated October 19, 2001,
pursuant to which the Bank agreed to increase the Original Line of Credit to
TWENTY-FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($24,500,000.00) in
the aggregate (the “Amended Line of Credit”); and



WHEREAS, the Borrower and the Guarantors have entered into that certain Second
Amendment to Credit and Guaranty Agreement of even date herewith with the Bank,
pursuant to which the Bank agreed to extend the termination date of the Amended
Line of Credit to June 30, 2007 and make certain other modifications (the
“Second Amended Line of Credit”); and



WHEREAS, as a condition of providing the Line of Credit and the Amended Line of
Credit to Borrower, the Bank  required that the Guarantors guarantee the Line of
Credit and the Amended Line of Credit; and

WHEREAS, as a condition of providing the guaranty of the Original Line of Credit
and the Amended Line of Credit, Guarantors have required that the Borrower enter
into, respectively, that certain Indemnity Agreement dated October 31, 2000
(“Original Indemnity Agreement”) and that certain Amended and Restated Indemnity
Agreement dated October 19, 2001 (“Amended Indemnity Agreement”) with
Guarantors, pursuant to which the Borrower agreed to indemnify the Guarantors
for any liability under the foregoing guarantees and the Borrower pledged its
entire interest in the Roy’s/Outback Joint Venture, a Florida general
partnership, to Guarantors to secure such indemnification obligation; and



WHEREAS, as a condition of providing the Second Amended Line of Credit to
Borrower, the Bank has required that the Guarantors guarantee the Second Amended
Line of Credit (the “Guaranty”); and



WHEREAS, as a condition of providing the Guaranty, Guarantors have required that
the Borrower enter into that certain Second Amended and Restated Indemnity
Agreement of even date herewith (the “Second Amended Indemnity Agreement”) with
Guarantors, pursuant to which the Borrower agrees to indemnify the Guarantors
for any liability under the Guaranty (the “Obligation”) and the Borrower agrees
to pledge its entire interest in the Roy’s/Outback Joint Venture, a Florida
general partnership, to Guarantors to secure such indemnification obligation;
and



WHEREAS, to evidence Borrower’s pledge of its entire interest in the
Roy’s/Outback Joint Venture to secure such indemnification obligations Borrower
entered into the certain Pledge of Interest and Security Agreement dated October
31, 2000 (“Original Security Agreement”) and that certain Amended and Restated
Pledge of Interest and Security Agreement dated October 19, 2001 (“Amended
Security Agreement”); and



WHEREAS, the Borrower desires to further amend and restate the Amended Security
Agreement in its entirety to reflect the effect of the extension of the
termination date of the Second Amended Line of Credit and certain other
agreements of which the Borrower is a party thereto.



            NOW THEREFORE, for value received and intending to be legally bound,
in order to secure the prompt and unconditional payment and any other
performance required under the Indemnity Agreement, the Borrower agrees as
follows:



            1.         COLLATERAL; WARRANTY OF TITLE.  To secure the Borrower’s
performance of the Obligation, Borrower hereby pledges, assigns, transfers and
grants to Guarantors a continuing security interest in and to Borrower’s entire
partnership interest and any and all ownership or other interest of the Borrower
in the Roy’s/Outback Joint Venture, a Florida general partnership (the “Joint
Venture”) and all proceeds of and other rights in connection with such interests
(the “Collateral”).  Borrower warrants that the Collateral is validly issued and
outstanding and that Borrower is the owner of the Collateral free from all
liens, security interests or encumbrances of any nature with authority to pledge
such Collateral to Guarantors.



            2.         PRESERVATION OF COLLATERAL.  Borrower shall (i) keep the
Collateral free from all liens, encumbrances and security interests (other than
those created by this Agreement); (ii) pay and discharge when due, all taxes,
assessments, levies and other charges upon or in connection with the Collateral;
(iii) defend the Collateral against all claims and legal proceedings by persons
other than Guarantors; and (iv) preserve rights with respect to the Collateral
against prior parties.  At any time, upon request, Borrower shall deliver to the
Guarantors all notices, statements or other communications received by Borrower
as owner or holder of the Collateral. Further, the Borrower agrees to promptly
deliver to Guarantors any property received by Borrower in exchange for or as a
dividend or distribution on or with respect to the Collateral.



            3.         MAINTENANCE OF SECURITY INTEREST.  Borrower shall pay all
expenses and, upon request, take any action reasonably deemed advisable by the
Guarantors to preserve the Collateral or to establish, determine the priority
of, perfect, continue the perfection of, terminate and/or enforce the
Guarantors’ interest therein or the Guarantors’ rights under this Agreement. 
The Borrower authorizes Guarantor to file, in jurisdictions where this
authorization will be given effect, financing statements describing the
Collateral in the same manner as it is described herein.  From time to time at
the request of Guarantor, the Borrower will execute one or more financing
statements and such other documents (and pay the cost of filing the same in all
public offices deemed necessary or desirable by Guarantor) and do such other
acts and things, all as Guarantor may request, to establish and maintain a valid
security interest in the Collateral (free of all other liens and claims
whatsoever) to secure the payment or other performance required with respect to
the Collateral and causing notations thereon of the security interest hereunder.



            4.         RIGHTS OF GUARANTORS.  Upon the occurrence of a default
by Borrower under this Second Amended Pledge Agreement or the Second Amended
Indemnity Agreement, including Borrower’s failure to perform any of Borrower’s
duties set forth in the Second Amended Indemnity Agreement, Guarantors shall
have all of the remedies of a creditor and of a secured party under the Florida
Uniform Commercial Code and any other applicable law or as otherwise provided
under any evidence of or document relating to the Obligation. Without limiting
the generality of the foregoing, Guarantors may, at their option, upon notice to
the undersigned: (i) transfer any of the Collateral into Guarantors’ names or
that of their nominee; (ii) notify issuers of any Collateral to make payment or
delivery to Guarantors of any amounts, securities or rights due or distributable
thereon or of notices given in connection therewith; (iii) receive proceeds of
the Collateral as a holder of the Collateral; (iv) hold any increase or profits
(including money) received from the Collateral as additional security for the
Obligation; (v) sign or endorse Borrower’s name on the Collateral; and (vi) pay
any amount due with respect to the Collateral.  In the event Guarantors pay any
amounts due with respect to the Collateral on behalf of Borrower, the cost
arising therefrom shall be one of the Obligations secured by this Agreement and
shall be payable by Borrower upon demand with interest from the date of payment
by Guarantors at the maximum rate permitted by law.



            5.         IRREVOCABLE PROXY ON DEFAULT.  In addition to Guarantors'
other rights, Borrower irrevocably appoints Guarantors as proxy, with full power
of substitution and revocation, upon the occurrence of any default by Borrower
under this Second Amended Pledge Agreement or the Second Amended Indemnity
Agreement, to exercise the Borrower’s rights to attend meetings, vote, consent
to and/or take any action respecting the interest held by Guarantors as
Collateral as fully as the Borrower might do.  This proxy shall also grant
Guarantors the power to:



                        (a)        to sign the name of Borrower to any UCC-1
Financing Statement and/or UCC-3 Continuation Statements or Statements of Change
with respect to Guarantors’ security interest in the Collateral; and



                        (b)        to sell, assign or sue for all or any part of
the Collateral in the name of Borrower or make any other disposition of the
Collateral or any part thereof, which disposition may be for cash, credit, or
any combination thereof.



This proxy remains effective so long as any of the Obligations are unpaid or
otherwise unsatisfied.



            6.         ACTS NOT AFFECTING OBLIGATION.  None of the following
shall affect the liabilities of Borrower under this Agreement, the Obligation or
the rights of Guarantors with respect to the Collateral: (a) acceptance or
retention by Guarantors of other property or interests as security for the
Obligation or for the liability of any person with respect to the Obligation;
(b) the release of all or any of the Collateral or other security for any of the
Obligation; (c) any release, extension, renewal, modification or compromise of
any of the Obligation or the liability of any obligor thereon or in connection
therewith; or (d) failure by Guarantors to resort to other security or any
person liable for any of the Obligation before resorting to the Collateral.



            7.         EXPENSES AND APPLICATION OF PROCEEDS.  Borrower shall
reimburse Guarantors for any expense incurred by Guarantors in protecting or
enforcing their rights under this Agreement, including, without limitation,
reasonable attorneys' fees and legal expenses and all other costs, fees and
expenses in connection with the taking possession of, the holding of, the
preparing for disposition of, and the disposing of the Collateral.   After
deduction of all such costs, fees and expenses, Guarantors may apply the
proceeds of disposition to the Obligation in such order and amounts as it
elects.



            8.         WAIVER.  Guarantors may waive any default without waiving
any other subsequent or prior default by Borrower.  No delay or omission on the
part of Guarantors in exercising any right or remedy shall operate as a waiver
there­of, and no single or partial exercise by Guarantor of any right or remedy
shall preclude or affect any other or further exercise thereof or the exercise
of any other right or remedy.  Time is of the essence in this Agreement.  The
provisions of this Agreement are cumulative to the provisions of any writing
evidencing any Obligation, and Guarantors shall have all the benefits, rights
and remedies of and under any Obligation and any writing evidencing any
Obligation.



            9.         SALE OF UNREGISTERED SECURITIES (CONTROL OF RESTRICTED
STOCK).  Whenever the Guarantors would have the right under this Agreement to
sell any Collateral which is in the form of investment securities, Borrower
agrees that if, in the opinion of the Guarantors or their legal counsel, sales
of such securities by the Guarantors without registration of the securities
under the Securities Act of 1933 (the "Act") might, unless accomplished by one
or more of the methods described in subsections (a), (b) or (c) below,
constitute either the Guarantors or the Borrower as an "underwriter" as that
term is defined in Section 2(11) of the Act, it shall be commercially reasonable
for the Guarantors without registration to:



                        (a)        sell all or part of the securities in
compliance with Rule 144 or Regulation A under the Act as then in effect, or
pursuant to any other rules or regulations under the Act then in effect,
compliance with which would make applicable to the sale the exemptions provided
pursuant to sections 3(b) or 4(1) of the Act; or



                        (b)        sell all or part of the securities in an
intrastate public offering within the meaning of section 3(a)(11) of the Act; or



                        (c)        sell all or part of the securities in one or
more private transactions not involving any public offering in order to secure
the exemption provided in section 4(1) of the Act, if:



                                    (i)         the securities are sold for cash
to the highest bidder after offers to purchase have been received from at least
two offerors;



                                    (ii)        the Guarantors have reasonable
grounds to believe and do believe that each such offeror has sufficient
financial resources to enable him to purchase the securities offered and that
the offer was made in good faith;



                                    (iii)       each such offeror was informed,
prior to the time he made his offer to purchase, that offers to purchase the
securities were also being solicited from others; and



                                    (iv)       the Guarantors have, for at least
thirty (30) days prior to the sale, solicited offers to purchase the securities
within the restrictions imposed by federal or state securities laws.



Nothing in this section shall prevent the Guarantors from making any other
commercially reasonable disposition of the securities, and no sale of such
securities shall be commercially unreasonable solely because it was not made in
compliance with this section.



            10.        ADDITIONAL SECURITY.  Borrower grants Guarantors, as
further security for the Obligation, a security interest and lien in any money
now or hereafter owed to Borrower by Guarantors and, in addition, agree that
Guarantors may, at any time after the occurrence of any one or more events of
default, without prior notice or demand, set off against any such money all or
any part of the unpaid balance of the Obligation.



            11.        PERSONS BOUND.  This Agreement benefits Guarantors, their
successors and assigns, and binds the Borrower and its heirs, executors,
administrators and assigns.



            12.        INTERPRETATION.  The validity, construction and
enforcement of this Agreement are governed by the laws of Florida.  All terms
not otherwise defined herein have the meanings assigned to them by the Florida
Uniform Commercial Code.  Invalidity of any provision of this Agreement shall
not affect the validity of any other provision.



            13.        REPRESENTATIONS AND WARRANTIES.  The Borrower hereby
warrants and agrees, and so long as this Agreement continues in full force and
effect, shall be deemed continuously to warrant and agree, now and at any time
hereafter, as follows:



                        (a)        Character of Collateral.  The Collateral, and
every part thereof is and shall remain the personal property of the Borrower. No
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office, other than the financing statements executed by
Borrower and Guarantor. 



                        (b)        No Liens, Levy or Transfers.  Borrower will
not: (a) permit any liens or security interests to attach to any of the
Collateral; (b) permit any of the Collateral to be levied upon under any legal
process; (c) without the prior written consent of Guarantors, sell, transfer,
lease, or otherwise dispose of any Collateral, or any interest therein, or offer
to do so; or (d) permit anything to be done that will impair the value of any of
the Collateral or the security intended to be afforded by this Agreement.



                        (c)        Good Standing; No Violation.  The Borrower
has been duly organized and is existing in good standing under the laws of its
state of incorporation.  The Borrower is now, and at all times during the term
of this Agreement, shall be authorized and registered to transact business in
every state in which it transacts business or in which the failure to register
would have a materially adverse effect on its business. The execution and
delivery of this Agreement and any instruments or other writings evidencing or
otherwise estab­lishing the Obligation do not and will not violate or constitute
a breach of any agreement to which Borrower is a party, or any restriction of
law or contract to which the Borrower is subject.



                        (d)        Information Delivered.  All information,
certificates or statements given to Guarantors pursuant to this Agreement are
and shall be true and complete when given and are not, and shall not be,
materially mis­leading in any way.



                        (e)        Tax Matters.  Borrower has filed all Federal,
state and local tax returns and other reports required to be filed and have paid
or made adequate provision for payment of all such taxes, assessments, and other
governmental charges, except those contested in good faith.



                        (f)        Pronouns; Headings.  The singular pronoun,
when used herein, shall in­clude the plural, and the neuter shall include the
masculine, feminine and impersonal.  All headings contained in this Agreement
are for reference purposes only and shall not be deemed to, alter, limit, expand
or otherwise interpret the language contained herein.




IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

           

            Signed, sealed and delivered:                  “BORROWER”

                                                                       

                                                                        RY-8,
INC., a Hawaii corporation





                                                                       
By:____________________________
                                                                             
Terrence Lee, Vice President